Citation Nr: 1132922	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-15 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a groin area disorder (claimed as nerve damage to the groin area).

4.  Whether new and material evidence has been received in order to reopen a claim of service connection for a low back disorder.

5.  Entitlement to service connection for a lumbar spine disorder.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include depression as secondary to service-connected disability.

7.  Entitlement to a rating in excess of 30 percent for bilateral pes planus with hallux valgus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and August 2008 rating decision in which the RO, in part, denied all of the Veteran's service-connection claims for the claimed disorders and assigned a 30 percent rating for bilateral pes planus with hallux valgus.  The Veteran timely appealed those issues.

The Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008) with regard to the Veteran's service-connection claim for lumbar strain that was denied in the RO's August 2008 rating decision.  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, in an unappealed April 1981 rating decision, the Board, in part, denied service connection for a low back disorder diagnosed as lumbar strain.  Later, in the August 20018 rating decision, on appeal, the RO denied service connection for lumbar strain with degenerative disc disease, claimed as a low back condition.  The question thus arises whether the Veteran's claim for service connection for lumbar strain represents a claim that is separate and distinct from the claim previously-denied in April 1981.  Here, the Board finds that the Veteran is seeking service connection for the same disability (a low back (lumbar spine) disorder) as that for which service connection was denied in 1981.  Thus, new and material evidence is required to reopen the previously-denied claim for service connection for a low back disorder, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Since the Board is reopening the previously-denied claim, there is no prejudice to the Veteran in this instance.

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in July 2010; a transcript of that hearing is associated with the claims file.

The issue of service connection for a heart disorder, to include coronary artery disease, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a lumbar spine disorder and for a psychiatric disorder and to an increased rating for his bilateral pes planus disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In statements dated in July 2010 and June 2011, as well as during the July 2010 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the appeal on his claims of entitlement to service connection for his bilateral knee and groin area disorders.  

2.  An unappealed April 1981 Board decision, denied the Veteran's claim for a low back disorder.  

3.  Evidence received since the Board's April 1981 decision is neither cumulative nor redundant, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issues of entitlement to service connection for right knee, left knee and groin area disorders have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  An April 1981 Board decision, denying service connection for a low back disorder, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.1100 (2010).

3.  As new and material evidence has been received, the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service-Connection Claims for Bilateral Knee and Groin Area Disorders

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2010).  

In written correspondence dated in June 2010 and July 2011, as well as during the July 2010 Board hearing, the Veteran withdrew his appeal pertaining to the issues of service connection for bilateral knee and groin area disorders.  Hence, there remain no allegations of errors of law or fact for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues and they are dismissed.

Petition to Reopen

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Given the Board's favorable disposition of the petition to reopen the Veteran's previously-denied claim for service connection for a low back disorder, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to this issue have been accomplished.



Analysis

In an April 1981 decision, the Board denied the Veteran's claim of entitlement to service connection for a low back disorder, finding that Veteran's back complaints treated in service were acute and transitory and that the lumbar strain for which he was treated in the mid-1970's was entirely unrelated to the Veteran's service or service-connected bilateral pes planus.  The Veteran was provided notice of the decision, but did not timely appeal that decision; therefore it is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Here, the Veteran's petition to reopen service connection for a low back disorder was received in February 2008.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial was in April 1981.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Thus, the evidence received since April 1981 needs to show either chronic back problems since service or a nexus between the Veteran's lumbar spine disorder and his service or service-connected disability.  

The Veteran submitted a March 2009 letter from a private physician, P.A.W., M.D., which stated that the Veteran had low back pain and other problems with his back can be as a result of an abnormal gait associated with his bilateral foot disabilities-bilateral pes planus and right ankle strain.  Additionally, the Veteran testified during his July 2010 hearing before the undersigned that his lumbar spine disorder is the result of his bilateral pes planus due to the fact that he has an altered gait because he wears a brace on his right foot and leg in order to relieve pressure from that foot.

The Board finds that this lay evidence testimony, as well as the March 2009 letter from Dr. P.A.W., constitutes new and material evidence as it relates directly to whether the Veteran's current lumbar spine disorder is related to a service-connected disability.  Indeed, such evidence contributes to a more complete picture of the circumstances surrounding the origin of his disability, and as such it is not merely redundant of the record at the time of the last final denial in 1981.  Finally, this evidence raises a reasonable possibility of substantiating the Veteran's lumbar spine claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  In reaching this determination, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The appeals for entitlement to service connection for disorders of the bilateral knee and groin area are dismissed.

New and material evidence having been received, the previously-denied claim of entitlement to service connection for a low back disorder is reopened, and to that extent only is the appeal granted.



REMAND

The Board notes that the Veteran indicated that he has received Social Security Administration (SSA) disability/supplemental income benefits.  While it appears that the Veteran's receipt of benefits may only be for the depression, such records may potentially be relevant to the other claims remaining on appeal, including the Veteran's bilateral pes planus and lumbar spine claims.  Thus, on remand, attempts to obtain and associate those records with the claims file should be made.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010). 

Additionally, the Board notes that the Veteran has been treated by several private healthcare providers for his lumbar spine, feet and depression.  On remand, the Veteran should be asked to identify and to sign authorization for release of private medical records not already associated with the record.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

During his July 2010 hearing, the Veteran reported that since the last VA examination in April 2010 his symptomatology had worsened.  Therefore, on remand the Board finds that he should be scheduled for a new VA examination to ascertain the severity of his bilateral pes planus.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  

Moreover, the Board notes there is a stark contrast in the symptomatology associated with the Veteran's bilateral pes planus described in the January 2009 letter from the Veteran's private podiatrist, Dr. G.R.M., D.P.M. and the Veteran's lay testimony during his July 2010 hearing, and the April 2010 VA examination findings.  Such disparity of symptomatology should specifically be addressed by VA examiner, on remand.

Finally, as the Veteran's lumbar spine has been reopened, the Board finds that a VA examination should be afforded to the Veteran, particularly in light of the Veteran's allegation that he had a lumbar spine disorder prior to his 1980's motor vehicle accident, or that alternatively, that his service-connected foot condition aggravates his lumbar spine disorder.  Such should be addressed by a VA examiner on remand.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Similarly, the Veteran should be scheduled for a VA psychiatric examination to obtain and etiological opinion.  In this regard, the Veteran and private physicians have suggested that his depression is secondary to the pain related to his service-connected disabilities, while the April 2008 VA examiner indicated that his depression may have preexisted service. 

On remand, outstanding VA medical records should also be obtained and associated with the record.  At various times, the Veteran has indicated that he has been treated at the Albuquerque, New Mexico and the Minneapolis and St. Cloud, Minnesota VA Medical Centers and their associated outpatient clinics.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and/or treatment for the Veteran from the Minneapolis and St. Cloud VAMCs and their associated outpatient clinics, prior to 1996, and since August 20, 2009, and from the Albuquerque VAMC, since January 1964.  All records and/or responses received should be associated with the claims file.

2.  Request from SSA copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claim for disability/supplemental income benefits submitted by the Veteran or on his behalf.  All records/responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran identify healthcare providers who have treated him for back, foot and psychiatric disorders and ask him to provide authorization to enable VA to obtain all pertinent records from them, to include copies of treatment and evaluation records from Dr. G. R. Meints and his former private psychologist.  All records/ responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completion of 1, 2, and 3 above, schedule the Veteran for a VA psychiatric examination to ascertain the nature, and etiology, of any diagnosed psychiatric disorder found.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests (such as psychological tests) and studies, deemed necessary, should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should identify any current psychiatric disorder found on examination.  With respect to each diagnosed disorder, the examiner should render an opinion, consistent with sound medical judgment as to whether it is at least as likely as not (50 percent or greater probability) that such diagnosed disorder is the result of disease or injury incurred or aggravated during the Veteran's active duty from January 21, 1960 to January 20, 1964.  The examiner should also opine as to whether any such disorder likely was caused, or is aggravated, by the Veteran's service-connected bilateral pes planus with hallux valgus and/or his right ankle strain and not due to the natural progression of the disease.  If aggravation of a nonservice-connected disorder by any service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  In rendering the requested opinion, the examiner should specifically address: (a) whether any psychiatric/personality disorder clearly and unmistakably preexisted the Veteran's entrance into service; if so, (b) whether any such disorder, including any diagnosed personality disorder, increased in severity in service; and, if so, (c) whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder).  In rendering this opinion, the examiner should discuss the April 2008 VA examiner's opinion, along with the Veteran's testimony and assertions.

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why. 

5.  After completion of 1, 2, and 3 above, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any lumbar spine disorder(s) found. The entire claims file, to include a complete copy of the REMAND must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include x-rays and neurological studies, if needed) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clearly identify any lumbar spine disorder(s) found.  With respect to each diagnosed disorder, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder (1) was incurred in or aggravated by the Veteran's period of active duty, to include due to an in-service injury(ies), or (2) had its onset within one year of the Veteran's discharge from service on January 20, 1964, if arthritis is diagnosed.  The examiner should also opine as to whether any such disorder likely was caused, or is aggravated, by the Veteran's service-connected bilateral pes planus with hallux valgus and/or his right ankle strain and not due to the natural progression of the disease.  If aggravation of a nonservice-connected disorder by any service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's medical, occupational, and recreational history prior to, during, and since military service.

The examiner should specifically discuss the in-service lumbar spine problems as well as the normal separation examination, and the treatment records prior to 1981.  The examiner should also discuss the September 1979 and April 2008 VA examinations, and the noted motor vehicle accident in the 1980's where he had a spinal fracture.  The examiner should also discuss the letters from private physicians, Drs. M.J.E., P.A.W., and G.R.M., as well as the letter from RN S.F., along with the Veteran's testimony and assertions.

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why. 

6.  After completion of 1, 2, and 3 above, schedule the Veteran for a VA foot examination in order to determine the current nature and severity of his service-connected bilateral pes planus with hallux valgus.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests (to include, x-rays) and studies deemed necessary should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should comment as to the range of motion, ankylosis, and any other symptomatology associated with the Veteran's bilateral pes planus with hallux valgus.  Any additional limitation due to factors such as pain, weakness, fatigability, and incoordination should be noted, particularly with repetitive movement, and any such loss of motion should be expressed in degrees.  

Additionally, the examiner should indicate whether either foot or both feet are manifested by any of the following: pronounced flatfoot, marked pronation, marked deformity, extreme tenderness of the plantar surfaces of the feet, pain on manipulation and use, marked inward displacement and severe spasms of the tendo achilles on manipulation, swelling on use, and/or characteristic callosities.  The examiner should comment on whether or not such symptomatology is improved by orthopedic shoes or appliances, to include a brace.  The examiner should indicate whether the Veteran's feet have marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, and/or marked varus deformity.

The examiner should also discuss the disparity in symptomatology between the Veteran's lay testimony during in his July 2010 hearing and the January 2009 letter from his private podiatrist, Dr. G.R.M.; and the April 2008 and April 2010 VA examination reports, as well as the symptomatology demonstrated on examination.

Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent or greater probability) that his service-connected bilateral pes planus with hallux valgus alone, or together with his other service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.

All clinical findings should be described in detail and the rationale for any opinion expressed or conclusion reached should be provided in a printed report. If the examiner is unable to render an opinion, the examiner should state the reason(s) why. 

7.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's increased rating claim and his remaining claims for service connection, in light of all pertinent evidence and legal authority.  In adjudicating the claims, all applicable theories of entitlement to service connection should be considered, to include direct service connection and aggravation of a preexisting disorder, as appropriate.  VA should document its consideration of whether: (1) "staged" ratings, pursuant to the decision in Hart v. Mansfield, 21 Vet. App. 515 (2007), (2) referral for an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b), and (3) referral for an extraschedular total rating due to individual unemployability (TDIU), is warranted.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and afforded an appropriate period of time to respond, before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


